DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the White reference (WO01/42624).
4.	Regarding claim 1, the White reference discloses:
a piston arrangement (FIG. 1) comprising: 
a piston (7, 7’); 
a rotatable element (2), rotatable about an axis (FIG. 1), having a first engagement profile (13, 18); and 
a mechanism comprising: 
a first connecting element (10, 10’) connected to the piston (7, 7’); 
a second connecting element (9, 9’) pivotable about a fixed point (5, 5’) and pivotally connected to the first connecting element (FIG. 1); and 
a second engagement profile (17, 17’) coupled to the first and/or second connecting element (FIG. 1), configured to mechanically engage and disengage with the first engagement profile of the rotatable element (FIG. 1).
5.	Regarding claim 7, the White reference further discloses:
wherein the first and the second engagement profiles engage at a point between the fixed point and the axis (FIG. 1).
6.	Regarding claim 8, the White reference further discloses:
wherein, when the first and the second engagement profiles engage, the second connecting member rotates in a first angular direction about the fixed point and the rotatable element rotates in a second angular direction about the axis, the first angular direction being opposite to the second angular direction (FIG. 1—some of the time.  The second connecting member rotates back and forth as the engagement profiles engage so some times it is rotating opposite to the rotation of (2) and sometime it is not).
7.	Regarding claim 13, the White reference further discloses:
wherein the piston reciprocates twice for each rotation of the rotatable element (FIG. 1).
8.	Regarding claim 14, the White reference further discloses:
wherein the piston is a first piston, the piston arrangement further comprising a second piston, a further first connecting element connected to the second piston, and a further second connecting element pivotable about a second fixed point and pivotally connected to the further first connecting element, wherein the rotatable element is configured to mechanically engage and disengage with each of the first connecting elements (FIG. 1).
9.	Regarding claim 15, the White reference further discloses:
wherein the second piston and the first piston are arranged in an opposing relationship (FIG. 1).
10.	Regarding claim 16, the White reference further discloses:
an internal combustion engine (Page 5, line 7) comprising a piston arrangement according to claim 1 (anticipated).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White reference.
13.	Regarding claim 2, the White reference further discloses:
wherein the second engagement profile includes a plurality of second teeth.
The examiner takes Official Notice that is well known in the art to place teeth on a wheel for the purpose of secure attachment.  
14.	Regarding claim 3, the White reference further discloses:
wherein at least two of the second teeth have different sizes.
The examiner takes Official Notice that it is well known in the art to have a toothed wheel with different sizes for the purpose of mechanical application.  See for instance US Patent No. 526,884.  
15.	Regarding claim 5, the White reference further discloses:
wherein the first engagement profile includes a plurality of first teeth.
The examiner takes Official Notice that having a toothed rack on a curved surface is well known in the art for the purpose of transfer of mechanical force.  See for instance US Patent Publication No. 2015/0226292.
16.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White reference in view of the Cmich reference (US Patent Publication No. 2016/0214644).  
17.	Regarding claim 6, the White reference fails to disclose:
wherein the rotatable element is a sector gear.
The Cmich reference teaches it is conventional in the art of rotatable sector gears to provide as taught in [Paragraph 0005] wherein the rotatable element is a sector gear [Paragraph 0005].  Such configurations/structures would allow relative rotation [Paragraph 0005].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the reference, such that the arrangement further includes wherein the rotatable element is a sector gear, as clearly suggested and taught by the Cmich reference, in order to allow relative rotation [Paragraph 0005].  
18.	Claim 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White reference in view of the Bowen reference (WO2015/107330A2).  
19.	Regarding claim 9, the White reference fails to disclose:
a track arranged to rotate about a track axis, the piston being coupled to the track, wherein the track and the rotatable element are coupled in rotation.
The Bowen reference teaches it is conventional in the art of internal combustion engines to provide as taught in the [Abstract] a track (11a, 11b) arranged to rotate about a track axis (FIG. 6b), the piston being coupled to the track, wherein the track and the rotatable element (9) are coupled in rotation [Abstract].  Such configurations/structures would allow a stabilizing element to be connected to the piston [Abstract[
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the reference, such that the arrangement further includes a track arranged to rotate about a track axis, the piston being coupled to the track, wherein the track and the rotatable element are coupled in rotation, as 
clearly suggested and taught to the Bowen reference, in order to allow a stabilizing element to be connected to the piston [Abstract].  
20.	Regarding claim 12, the White reference fails to disclose:
wherein the track is shaped such that the movement of the piston coupled to the track is substantially non simple harmonic.
The Bowen reference teaches it is conventional in the art of internal combustion engines to provide as taught in the [Detailed Description Paragraph Nine] wherein the track is shaped such that the movement of the piston coupled to the track is substantially non simple harmonic [Detailed Description Paragraph Nine].  Such configurations/structures would allow a stabilizing element to be connected to the piston [Abstract[
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the arrangement of the reference, such that the arrangement further includes wherein the track is shaped such that the movement of the piston coupled to the track is substantially non simple harmonic, as clearly suggested and taught to the Bowen reference, in order to allow a stabilizing element to be connected to the piston [Abstract].  
Allowable Subject Matter
21.	Claims 17-19 and 21 allowed.
22.	Claims 4, 10-11, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
23.	Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.  The Applicant asserts that the cited reference fail to disclose “a rotatable element, rotatable around an axis, having a first engagement profile . . . ; and a second engagement profile coupled to the first and/or second connecting element, configured to mechanically engage and disengage with the first engagement profile of the rotatable element.”  The Office respectfully traverses.
While it is true that the cited reference is different from the Applicant’s device, based on the claim language the only requirement is that there is a configuration to mechanically engage and disengage with the first engagement profile of the rotatable element.  The Applicant states the cited reference cannot meet this requirement because it is a wheel and therefore is never disengaged.  This is not true.  While there is at least one portion of the wheel that is always engaged, as the wheel turns it mechanically engages, at least partially, and disengages with the first engagement profile of the rotatable element.  And since claim terms are to be interpreted under there broadest reasonable interpretation during examination, this is a reasonable interpretation.  What Applicant is arguing here is that engage and disengage mean is completely physically apart but that is not what is in the claims.  As the wheel rolls, a portion of the wheel engages and then disengages.  Under this understanding, the wheel is continuously engaging and disengaging while in operation.  Accordingly, the claims stand rejected.  
Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747